                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                            No. 5:17-CR-169-1H
                             No. 5:19-CV-194-H

 BARRY LANIEL BOSTIC,                      )
                                           )
              Petitioner,                  )
                                           )
                                           )
             v.
                                           )                ORDER
                                           )
 UNITED STATES OF AMERICA,                 )
                                           )
              Respondent.                  )




     This matter is before the court on petitioner’s Motion to

Withdraw his Motion to Vacate, [DE #127].              Due to the unique

procedural posture of this case and out of an abundance of caution,

the court construes petitioner’s filing as a motion to voluntarily

dismiss his claims without prejudice pursuant to Fed. R. Civ. P.

41(a)(2).     Therefore, the court GRANTS petitioner’s motion, [DE

#127], and hereby DISMISSES petitioner’s motion to vacate, [DE

#92].       Petitioner’s    motion   for   extension   of   time    to   file

motion/reply is GRANTED. The clerk is directed to close this case.

     This 27th day of May 2020.


                              _______________________________________
                              MALCOLM J. HOWARD
                              Senior United States District Judge
At Greenville, NC
#35



        Case 5:17-cr-00169-H Document 128 Filed 05/27/20 Page 1 of 1
